This appeal is by writ of error.
The transcript was filed in this court too late. Petition for writ of error was filed December 21, 1939, writ of error bond was filed December 22, 1939, and citation was served December 26, 1939. Transcript was filed in this court May 23, 1940.
The statute requires transcript to be filed with the clerk of the Court of Civil Appeals within, sixty days from service of writ of error. Vernon's Ann.Civ.St. Art 1839.
The motion of defendant in error to dismiss the appeal is granted. Taylor v. Callahan, Tex.Civ.App. 122 S.W.2d 652.
Appeal dismissed.